DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are currently pending and prosecuted.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mario Costantino on 3/3/2022.

The application has been amended as follows: 

1. (Currently Amended) A display apparatus comprising: 
a display; 
a loudspeaker; and 
a controller that is configured to: perform, based on 


13. (Currently Amended) A display system comprising: 
a main unit that is installed in a vehicle; and 
a display apparatus that is connected to the main unit by a wire harness and that is supplied with electric power by the wire harness; 
wherein the main unit includes: 
a controller that is configured to perform, based on 

14. (Currently Amended) A display control method of a display apparatus having a display, the method comprising a step of: 
performing, based on current to be supplied to the display and an electric current to be supplied to the loudspeaker.

End of Amendment.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 13, and 14.

Ikeda et al., WO2014148524 discloses a liquid crystal television that shares total power consumption of backlight power and speaker power, where increasing audio output is performed without increasing power consumption. However, Ikeda does not disclose the features present in independent claims 1, 13, and 14.

Chen et al., US Patent Publication 2014/0191747, discloses a dynamic power consumption display module includes a dynamic power consumption determining sub-module for adding the power consumption of the liquid crystal equipment in the mute state corresponding to the current PWM value of the backlight and the power consumption of the loudspeaker of the liquid crystal equipment corresponding to the current volume value together, to obtain current total dynamic power consumption of the liquid crystal equipment. However, Chen does not disclose the features present in independent claims 1, 13, and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699